DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on June 30th, 2021 in response to the Non-Final Office Action mailed on June 30th, 2021.  Per Applicant's response, Claims 1, 3, 5-8, & 10 have been amended, Claim 12 has been newly-added, and Claims 2, 9, & 11 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 3-8, 10, & 12 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Interpretation
Applicant’s amendments filed on June 30th, 2021 have removed the language previously interpreted under 112(f).  As such, 112(f) is no longer applicable to the amended claims.

Claim Rejections - 35 USC § 112
Claims 1-11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections to the claims, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant's arguments filed on June 30th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

Although the Examiner does not determine which element of Muller corresponds to the claimed arm, as shown in FIG. 1 of Muller above, end section 78 of the control lever 74 is only inserted in the annular groove 80 in Muller. Therefore, Muller does not teach or suggest "the servo piston has an outer peripheral surface having an annular groove into which the feedback member and the arm are inserted," as recited in amended claim 1.  Since Takahashi does not teach or suggest any annular groove, Takahashi also fails to teach or suggest the above features recited in amended claim 1”, the Examiner must respectfully disagree.  Applicant initially argues that Muller does not teach an arm being inserted into the annular groove 80, and then subsequently argues that Takahashi does not teach an annular groove.  Respectfully, Applicant appears to be arguing the references individually without regard to the proposed combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the Examiner reminds Applicant that the base reference to Takahashi, as applied in the previous rejection, already provides the recited “feedback member” and “arm” as claimed.  In fact, the office action makes clear that Takahashi discloses all claimed limitations with the exception of an annular groove shape (Takahashi uses opposing U-shaped grooves 21 & 22).  This deficiency is the sole reason why the Muller reference has been applied.  Applicant is reminded that Muller has merely been applied for its teaching of a servo piston in an axial piston pump application having an annular groove.  It has not been applied for teaching any other claim limitations, nor is it necessary for teaching any other claim limitations.  Thus, when considered as a whole, the proposed combination of Takahashi and Muller results in Takahashi’s two U-shaped grooves (21, 22) being replaced by a single annular groove 80 (as taught in Muller) for the purpose of simplifying manufacture of the servo piston (as denoted in the previous office action).  Therefore, given these facts, the Examiner must respectfully maintain that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,814,823 to Takahashi et al. in view of DE 102011115667 to Muller (machine translation attached to previous office action).

Claims 1 & 12, and with particular reference to Figures 1-9, Takahashi et al. (Takahashi hereinafter) discloses:

(1)	A servo regulator (Fig. 2) for controlling tilting of a swash plate (11) of a variable volume piston pump (1), comprising: a servo piston (18) slidably accommodated in a case (2, 25) and being coupled with the swash plate (via arm 12; see Fig. 2); a pressure chamber (19A) facing an end portion of the servo piston (Fig. 3); a spool (26/27) being movable by a solenoid (solenoid valve 42/43; Fig. 9; col. 11, lines 36-44; see also the hydraulic line 39 fluidly connecting chamber 19A to spool 27) so as to control a pressure in the pressure chamber; a biasing member (28) configured to bias the spool with a biasing force against a thrust (i.e. the hydraulic thrust input) of the solenoid (Fig. 9; col. 11, lines 1-21); an arm (12) coupling the swash plate and the servo piston (apparent in Figs. 2 & 9); and, a feedback member (30) disposed at a side of the servo piston opposite to a side where the arm is disposed (apparent in Figs. 2 & 9), and being coupled with the swash plate via the servo piston and the arm (apparent in Figs. 2 & 9) so as to change the biasing force of the biasing member (i.e. compress or expand the biasing spring 28) in accordance with a degree of the tilting of the swash plate (feedback member 30 is configured as a physical link that adjusts the position of the spool 26/27, thereby compressing/expanding the biasing spring 28 based on the position of the swash plate 11; col. 9, lines 39-45), wherein the servo piston (18) has an outer peripheral surface (clearly shown in Fig. 3) having a…groove (21, 22) into which the feedback member and the arm are inserted (as seen in Figs. 2-3 & 5).

(12)	A servo regulator (Fig. 2) for controlling tilting of a swash plate (11) of a variable volume piston pump (1), comprising: a servo piston (18) slidably accommodated in a case (2, 25) and being coupled with the swash plate (via arm 12); a pressure chamber (19a) facing an end portion 

Takahashi discloses the servo regulator according to claim 1, wherein an outer peripheral surface of the servo piston is formed with a groove (21) into which the feedback portion (30) is inserted (Figs. 3-8).  However, Takahashi does not disclose that the groove 21 is annular (Takahashi instead discloses a pair of opposing U-shaped grooves 21 & 22).
However, providing an annular groove within the outer peripheral surface of a servo piston is well known in the art, as shown by Muller (Fig. 1).  As seen in Figure 1, Muller discloses anther servo regulator assembly (1, 2) in which a servo piston 34 is interconnected with a spool 10 via a feedback portion/link 74 in order to control the tilt angle of a swash plate in an axial piston machine (para. 9), wherein the feedback link 74 fits in an annular groove 80 of the servo piston (para. 37).    In providing an annular shape for the groove, manufacturing of the servo piston is simplified by eliminating stop points 

In regards to Claim 3, Takahashi discloses that the feedback member (30) extends in a tangent direction of the annular groove (this is apparent in Figs. 2 & 4-8).
In regards to Claims 4 & 10, Takahashi’s case (2, 25) includes: a first case member (3) mounted on the variable volume piston pump (Fig. 2) and accommodating the servo piston (Fig. 2); and a second case member (25) mounted on the first case member (Fig. 2) and accommodating the spool and the biasing member (Figs. 2 & 9).
In regards to Claim 5, Takahashi’s feedback member (30) extends through an insertion hole formed in the second case member (see the 112(b) rejection above; in this case, the feedback link 30 extends through an insertion opening/hole of the second case member 25; seen clearly in Fig. 2); and the second case member is detachably attached to the first case member along the insertion hole (apparent in Fig. 2).
In regards to Claim 6, Takahashi’s second case member (25) is detachably attached to the first case member (3) along an axial direction of the feedback member (apparent in Fig. 2; in this case, the “axial direction” is interpreted as the longitudinal axis direction of feedback link 30).
Claim 7, Takahashi’s spool (26/27) is provided on a side opposite to the servo piston (18) with respect to the feedback portion (30) (this is apparent in Figs. 2 & 4-9).
In regards to Claim 8, Takahashi further discloses a support shaft (32) configured to support the feedback portion (Fig. 2), capable of rotational movement (see col. 9, lines 39-46; see also the 112(b) rejection above), wherein the support shaft is provided on the first case member (apparent in Fig. 2).

Conclusion
Applicant's amendments filed on June 30th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC